Exhibit 10(b) THIRD AMENDMENT TO CREDIT AGREEMENT THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made effective as of the 29th day of October, 2008 by and among TASTY BAKING COMPANY, a Pennsylvania corporation (“Company”), the direct and indirect subsidiaries of the Company from time to time parties to the Credit Agreement (as defined below) (the “Subsidiary Borrowers” and with the Company, collectively, the “Borrowers”), each lender from time to time party to the Credit Agreement (collectively, the “Lenders” and individually, a “Lender”), and CITIZENS BANK OF PENNSYLVANIA, as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer (the “Agent”). BACKGROUND A.Borrowers, Lenders and Agent have previously entered into a certain Credit Agreement dated September 6, 2007, amended by (i) that certain First Amendment to Credit Agreement dated December 12, 2007 and (ii) that certain Second Amendment to Credit Agreement dated July 16, 2008 (as amended and as may be further amended, supplemented or restated from time to time, the “Credit Agreement”), pursuant to which, inter alia, Agent and Lenders agreed to extend to Borrowers certain credit facilities subject to the terms and conditions set forth therein. B.Borrowers, Lenders and Agent have agreed to amend the terms of the Credit Agreement in accordance with the terms and conditions hereof. C.Capitalized terms used herein and not otherwise defined in this Amendment shall have the meanings set forth therefor in the Credit Agreement. NOW THEREFORE, the parties hereto, intending to be legally bound hereby, agree as follows: 1.Definitions. 1.1The pricing grid contained within the definition of “Applicable Rate” set forth in Section 1.01 of the Credit Agreement is hereby amended to read, in its entirety, as follows: Applicable Rate Pricing Level Operating Leverage Ratio Unused Commitment Fee LIBOR Rate + L/C Fee Daily LIBOR Rate + 1 <1.0x 0.20% 1.25% 1.25% 2 >1.0x< 2.0x 0.25% 1.75% 1.75% 3 >2.0x< 3.0 0.30% 2.25% 2.25% 4 >3.0x< 4.0x 0.40% 2.75% 2.75% 5 >4.0 x 0.50% 3.25% 3.25% 1.2The definition of “Daily LIBOR Loan” set forth in Section 1.01 of the Credit Agreement is hereby amended to read, in its entirety, as follows: ““Daily LIBOR Loan” means any Fixed Asset Loan, Swing Line Loan or Working Capital Revolver Loan bearing interest based on the Daily LIBOR Rate plus the applicable basis points specified in the calculation of the Applicable Rate for a Daily LIBOR Loan.” 1.3The following definitions are hereby added to Section 1.01 of the Credit Agreement in their proper alphabetical order and when used in this Amendment, such terms shall have the following meanings: ““Daily LIBOR Fixed Asset Loan” means a Fixed Asset Loan that is a Daily LIBOR Loan.” ““Daily LIBOR Working Capital Revolver Loan” means a Working Capital Revolver Loan that is a Daily LIBOR Loan.” 1.4(a) The definition of “Prime Rate” set forth in Section 1.01 of the Credit Agreement is hereby deleted in its entirety and all references to the defined term “Prime Rate” contained in the Credit Agreement and Loan Documents are hereby deleted in their entirety and replaced with the defined term “Daily
